Be

Case 3:20-cv-03665-E-BN Document3 Filed 12/17/20 Page1of15 PagelD5
UNITED STATES DISTRICT COURT. - «4g,

G@RIGINA: ror THE NORTHERN DISTRICT OF TEXAS’ 7) ~

 

ucsGie 17 PM 4: 00

Aabne Auster
=“ 3-20 CVS666-F

Civil Action No.

 

W, 5G Melons LL C,

COMPLAINT

Flea vc 6 Skt) Onacheot

 

 

 

 

* Attach additional pages as needed.

 

 

Date / Z2-/ T- ZO ay
Signature La WA CCA
Print Name fu slec

 

Address WG94 Mushng Fackaray aa 92/3
J f

City, State, Zip Cgc aller TX 750/16

Telephone L 56[ ) WE IZ38

 
Case 3:20-cv-03665-E-BN Document 3_ Filed 12/17/20 RaQ @ V266 Ge

JS 44 (Rev. 10/20) - TXND (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local! rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

T. (a) PLAINTIFFS haan 0
antonio Ashe hate Ex). EL

 

b) County of Residence of First Listed Plaintiff ~ Coun! ” Residence of First Listed Defendant
ty
(EXCEPT IN U.S. PLAINTIFF , (IN U.S. PLAINTIFF CASES ONLY)
. E V - [ Jore: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
= THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) obs (Of Known)

DEC | 7 ey SemmanrS

 

 

 

 

 

II. BASIS OF JURISDICTION (Piace an “x” hr One BQUSRK U.S. DIS IP OF PRINCIPAL PARTIES (piace an "x" in One Box for Plaintiff
NORTHERN DISTRICT OF ergty Cases Only) and One Box for Defendani)
[11 US. Government Bas Federal Questi PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Incorporated or Principal Place Oo 4 F] 4
of Business In This State
[]2 US. Government ([]4 Diversity Citizen of Another State (12 [] 2 Incorporated and Principal Place [_] 5 ([(]5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a [C3 (CO 3 Foreign Nation Oe 6
Foreign Country

 

IV. NATURE OF SUIT Click here for: Nag

  
  

Place an “X" in One Box Only)

 

   

    
         
    
 
 
   

 
 
    
     
      
 
    
  
  
  
 

  
  

  

   
   

     
  

  

110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 |_| 375 False Claims Act
120 Marine 310 Airplane (] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability Y_|690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability O 367 Health Care/ | | 400 State Reapportionment
150 Recovery of Overpayment 1 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent | | 450 Commerce
152 Recovery of Defaulted Liability CI 368 Asbestos Personal 835 Patent - Abbreviated [| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets |_| 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal ] 720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) | | 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions

        

   
 

790 Other Labor Litigation
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement

865 RSI (405(g)) Y~] 891 Agricultural Acts

| | 893 Environmental Matters

    
 
   

 

  
 
    
 
 
 
 

  
 
 

 

  

 

 

   
 
  

   

 

 

220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General |_| 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property | 445 Amer. w/Disabilities -J | 535 Death Penalty mS 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
] 446 Amer. w/Disabilities -[_ | 540 Mandamus & Other 465 Other Immigration | _] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
[_] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi
V. ORIGIN (Place an “X” in One Box Only)
Original cy Removed from oO 3 Remanded from oO 4 Reinstated or oO 5 Transferred from oO 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

 

VI. CAUSE OF ACTION

 
  

 

 

Cite the U.S. Civil ae pa which iy are oe rf ee cite ju ope ye oe wee dt /3 5 L 2 g VSL. /35Z la )

 

 

  

 

 

 

 

 

Brief description of cause:
discCio, MN Fz angel

VII REQUESTEDIN = [] CHECK IF THISIS A CLASS ACTION D CHECK YES only if demandegatf complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. O JURY DEMAND: es [No
VIII, RELATED CASE(S)

IF ANY (See instructions) Gr DOCKET NUMBER
12 [7 ZOZ0 SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 3:20-cv-03665-E-BN Document3 Filed 12/17/20 Page3of15 PagelD 7

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS

ANTONIO AUSLER
4689 Mustang Parkway #4213

Carrollton, Texas 75010

Plaintitt/Petitioner,
) -Vs- )
Civil Action No.:

RYAN WALLACE, EX EL
KERRY WALLACE
JOHN ODDO

ASG/DKS INSTALLATIONS LLC.
2541 S IH 35, Sulte 200, #332. Round Rock, Texas 78664.

Defendants/Respondents, )

COMPLAINT FOR DAMAGES CIVIL RIGHTS VIOLATIONS
TRIAL BY JURY DEMANDED

JURISDICTION & VENUE
Pursuant to Title Vil & the equal pay act, 28 U.S.C. § 1441(a), this court has original
jurisdiction over the action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction)
and 28 U.S.C. § 1332(a) (diversity jurisdiction).

PARTIES
1) Plaintiff/Petitioner Antonio Ausler, (hereafter “Plaintiff’) has had a place of residence
in “Carrollton”, since March of 2020.
2) Defendant, Ryan Wallace
(hereinafter “ASG/DKS Installations LLC”) at all times relevant to the facts herein this
complain: City of “Round Rock’ .
3) Defendant, Kerry Wallace
City of “Round Rock’ (hereinafter “ASG/DKS Installations LLC”)
4) Defendant, John Oddo
City of “Round Rock’ (hereinafter “ASG/DKS Installations LLC”)
5) Defendant ASG/DKS Installations LLC
City of “Round Rock”

 
Case 3:20-cv-03665-E-BN Document3 Filed 12/17/20 Page4of15 PagelD 8

COMPLAINT

1. Mr. Ausler alleges and has shown that ASG wrongfully terminated him and
subjected him to unlawful discrimination and retaliation based on his race, in
violation of Title VII of the Civil Rights Act of 1964 (‘Title Vil”), Tex. Lab. Code
Ann. 451.001, Tex. Lab. Code Ann. 21.055 and Tex. Lab. Code Ann. 502.0176
and violations to the Equal Pay Act.

2. As discussed in more detail below, the record is clear that ASG discriminated
and retaliated against Mr. Ausler on dates including February 7, 2020.

3. The record conclusively establishes that ASG did not have a legitimate non-
discriminatory reason for his termination, although they have falsely claimed “—
ongoing performance and attendance issues for which he received feedback and
progressive discipline”.

4. Mr Ausler has shown thorough evidence to be one of many knowingly false
statements made by his employer.

5. Mr. Ausler has shown that he never violated ASG’s time and leave policy by
being excessively tardy and leaving work early without approval or had any
performance failures while employed by ASG.

6. As described in detail below, Mr. Ausler has presented direct and circumstantial
evidence of discrimination and retaliation, and he has established the prima facie
elements of his claims, and that ASG’s discriminatory reasons were a pretext for
his termination.

MR. AUSLER’S EMPLOYMENT HISTORY

7. Mr. Ausler applied for an open ASG Modular Wall Installer position on August 19,
2020 and was hired on September 3, 2019. As shown through text messages,
Mr. Ausler was supposed to be paid $18.50 per hour as agreed upon hiring
instead after his first check his pay rate went down to $18.00 per hour.

8. Mr. Ausier was also eligible for overtime pay, per diem, and bonuses for bringing
on new employees, and was never properly paid by his employer for either, as
shown through multiple messages.

9. Mr. Ausier’s job duties included, but were not limited to, travelling state to state to
jobsites to assemble, disassemble, and relocate furniture systems.

 

 
Case 3:20-cv-03665-E-BN Document3 Filed 12/17/20 Page5of15 PagelD9

10.During Mr. Auslers employment with ASG, he made multiple complaints of
discrimination to his foreman and a supervisor or an officer of ASG, Ryan
Wallace, as shown through evidence ASG has multiple records of training
complaints or reports of alleged unsafe conditions or practices made by Mr.
Ausler, while they have knowingly and willingly falsely claimed there are none.

11.Mr. Ausier also disputed his pay on numerous occasions, which ASG never fully
resolved many of those issues. By way of example,

12.Mr. Ausler and ASG discussed Mr. Ausler’s pay concern regarding December
2019 time. In this instance, Mr. Ausler showed he was not paid for three days of
work hours, three days of per diem, and travel time both ways. ASG knowingly
falsely claimed in their answer to the EEOC, “Mr. Ausler walked off the job site
one of the days at issue, and the remaining two days were non-workdays due to
the Christmas holidays”.

13.Mr. Ausler’s has shown through texts messages that he has never walked off any
job without permission nor has he been tardy or late without permission.

14.His employer has made knowingly false statements in effort to have Mr. Ausler’s
claim dismissed by way of perjury, false or incomplete information and what
appears to be fraud.

15. Additionally, in January 2020, Mr. Ausler messaged ASG Installation Manager,
Ryan Wallace, based on his belief that he did not receive full compensation for
the pay period. ASG accounted for the 30 hours that were “inadvertently” not
included on Mr. Ausler’s time sheet and told Mr Ausler it was his fault and he is
responsible for verifying time sheets prior to submission, after Mr. Ausler has
repeatedly expressed concern in how time was required to be turned in without
his involvement.

16.In early 2020, after Mr. Ausler had been working since September 3, 2019, ASG
received multiple letters from the Office of Child Support Enforcement, such as
Income Withholding for Support and National Medical Support Notices, legally
requiring ASG withhold certain income from Mr. Ausler’s income as directed for
four of Mr. Ausler’s children. Deductions for Mr. Ausler’s child support
obligations were only withdrawn from his last few checks.

17.Mr Ausler also has reason to believe that money also taking out of his checks for
taxes were not being paid to the government as required by law.

18.Mr. Ausler was terminated on February 7, 2020. The only piece of evidence
provided to the EEOC in support of his employers false claim of why he was
wrongfully discharged is dated the same day and hours after he was fired.

19.At which his employer falsely claims “Mr. Ausler's supervisors submitted exit
reviews of Mr. Ausler’s performance, detailing his “bad attitude” and lack of
accountability.” Which consisted of one email from a private sender.

 
Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page6éof15 PagelD 10

20.Mr Ausler’s employer has claimed he was provided with information on how to
file complaints with a “Dan Stack” Mr. Ausler was never provided with a name or
a phone number of any “Dan Stack’ or any other person for that matter, to
address his concerns in regards to training or racial issues taking place on the
job, as his employer falsely claimed to the EEOC.

21.Mr Ausler did however, as shown through text messages on the dates of
September 12, 2019, October 25, 2019, November 21, 2019, December 12,
2019, December 14, 2019, January 6, 2020, January 10, 2020, January 11,
2020, January 13, 2020, and February 7, 2020, make complaints to Ryan
Wallace in regards to the issues mentioned herein.

22. Mr. Ausler was also never disciplined for attendance issues nor was he ever in

violation of ASG’s time and leave policy by being tardy and leaving work early

without approval as shown through text messages on January 13, 2020,
December 22, 2019 and other dates.

23.Mr Ausler notified Ryan Wallace and received approval on each day that He
arrived late, and on jobs that he left early. In the multiple occasions that he did
leave jobs early it was because of racial issues on the job at which Ryan Wallace
sent him to other jobs instead of following company policy or the laws of Texas,
as shown through text messages

24.Mr. Ausler requested a handbook on January 13, 2020 from Ryan Wallace and
was told that he would receive one at their first employee meeting since he was
hired, in late January. Mr Ausler never received a handbook from his employer.

25.As shown by messages between Ryan Wallace and Mr. Ausler on January 17,
2020 and January 28, 2020, all of the foreman he had worked for were excited to
work with him and bragged on how weil he worked.

26. The only complaint or piece of evidence that has been provided to support their
faise claims, is their “Exhibit E” to the EEOC, a message dated February 7, 2020,
time stamped a few hours after he was wrongfully discharged.

27.Mr. Ausler made complaints to Ryan Wallace on multiple occasions about the
racial issues on the job, in regards to the way blacks were treated and the
difference in the work load on blacks compared to the other races on the jobs,
also about training practices, procedures and missing hours and benefits.

28. The messages from December show that not only was Mr. Ausler allowed by
Ryan Wallace to leave the job, but he was leaving that job because of racial
issues and his complaints about unsafe working conditions and practices, as he
had to leave other jobs for the same complaints.

29.On November 3, 2019, as shown through messages between one of his foreman
“Big Dave” and Mr. Ausler it was common and expected to not receive money
owed to employees from ASG/ DKS installations.

 
Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page 7of15 PagelD 11

30.On January 13, 2020 and February 7 of 2020, text messages show that he
explained that there was not any way for employees to verify the time sheets. It
was the foreman’s responsibility for turning in their time,

31.and because of racial issues and the fact that Mr. Ausler could not be present
when his time was turned in, his hours were reported short on multiple
occasions, he was not reimbursed for parking on multiple occasions, and he was
not paid for mileage and Per diem on multiple occasions, even after being made
to perform harder jobs then other races on the jobs.

32.In regards to the knowingly false claim that Mr. Ausler was fired for performance
issues attendance and other false claims, it is shown through text messages on
February 6, 2020

33.Mr. Ausler notified Ryan Wallace that he would have to leave Dallas Texas on
Friday, February 7, 2020 to help his mom. Ryan Wallace replied back “that’s fine
hope she’s Ok’, without any mention of any complaints about his performance or
attendance.

34. The following day, Friday, February 7, 2020 there was another issue with Mr.
Ausler check and he sent a message to Ryan Wallace as Mr. Ausler and Ryan
Wallace were texting back and forth, Ryan Wallace called Mr. Ausler, as shown
in the text messages from February 7 of 2020, and said that he was trying to sue
him,

35.because he was made aware that Mr. Ausler had hired attorney “Nick Wagoner’,
the day before on February 6 of 2020, to ascertain these issues in regards to his
pay, racial discrimination and unsafe working conditions, that is when Mr. Ausler
was discharge.

36.Mr. Ausler has provided a recording to the EEOC of himself and his foreman
“Eduardo” from February 7, 2020 moments after he was fired, text messages
between Mr. Ausler and Ryan Wallace, text messages between one of his
foreman “Max”, and foreman “big Dave”. He has also provided videos including
foreman “Alex” who is also black or African American employee complaining
about how they are being treated.

37. Furthermore, as shown through text messages Mr. Ausler was never disciplined
for tardiness or performance issues. While other employees who were not
African American were allowed to come to work at whatever time they wanted
and whenever they wanted, come to work intoxicated, walk off jobs and return
without incident, not perform regular job duties and create a unsafe work
environment for Mr. Ausler

38.The only truth found in his employers statement of position and response to the
EEOC in regards to his employment with ASG/DKS installations is the date he
Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page 8of15 PagelD 12

was hired and the date he was wrongfully terminated, discrimated and retaliated
against.

39.In ASG’s statement of position and response to the EEOC, they have provided
text messages as exhibits, but the text messages provided by Mr. Ausler, comes
from the same thread they have a picked and chose from to try to willfully
mislead the EEOC while knowingly committing perjury.

40.Mr. Ausler is forced to assume these same unlawful tactics will be attempted
against this court by his employer.

41. They have shown themselves to be dishonest and willfully and knowingly
capable of committing perjury, and further crimes against Mr. Ausler to hide,
deceive, and mislead the EEOC and this court, in attempt to further violate Mr.
Ausler’s rights.

42.As shown through text messages, videos and even the statement of position and
response, Mr. Ausler was subjected to, and is still being subjected to, unlawful
and racially motivated actions, work environments, and treatments.

43.Mr. Ausler has provided videos and text messages showing the difference in
workloads based off of race and unfair and unsafe working conditions and
practices. He has also shown that these parties mentioned will disregard laws,
penalties and fines, to Continue there knowingly and willfully racially motivated
actions, ignoring facts of evidence and laws that if did not exist, would have
allowed this court to rule in their favor.

FEDERAL CAUSES OF ACTION

44.Mr. Ausler has Surpassed a Prima Facie Case for Race Discriminationand
established that he was discriminated against because of his race in violation of
Title VII, the Equal Pay Act and, Tex. Lab. Code Ann. 21.055, Tex. Lab. Code
Ann. 502.0176. and Tex. Lab. Ann. 451.001 which makes it “an unlawful
employment practice for an employer . . . to discharge . . . or otherwise to
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color,
religion, sex, or national origin.”

45.U.S.C. § 2000e~2(a)(1). A claim of employment discrimination can be proven
through direct or circumstantial evidence. “Where .. . the plaintiff does not
produce any direct evidence of discrimination, we apply the well-known
McDonnell Douglas burden-shifting framework as modified and restated. . .”
Burrell v. Dr. Pepper/Seven Up Bottling Group, Inc., 482 F.3d 408, 411 (5th Cir.

6

 
Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page9of15 PagelD 13

2007); see McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Winters v.
Chubb & Son, Inc., 132 S.W.3d 568, 574 (Tex. App.— Houston [14th Dist.] 2004,
no pet.) (TCHRA). As the Court noted in Winters:

46.Under the burden shifting analysis, the plaintiff is first required to present a prima
facie case of discrimination. If the plaintiff is successful in demonstrating a prima
facie case, the burden shifts to the defendant to produce evidence showing a
legitimate, nondiscriminatory reason for the adverse employment actions. If the
defendant succeeds in carrying his burden, the plaintiff must then prove, by a
preponderance of the evidence, that the defendant’s reasons are merely a
pretext for discrimination.Id. (internal quotations omitted). Once a defendant has
articulated a legitimate, non- discriminatory reason for the termination, the
plaintiff cannot prevail unless he proves that the articulated reason is a pretext
and that discrimination was the real motivation for the termination, as Mr. Ausler
has shown.

47.To establish a prima facie case of race discrimination, Mr. Ausler needed to show
that he was: “(1) a member of a protected group; (2) qualified for the position; (3)
suffered some adverse employment action; and (4) was treated less favorably
than a similarly situated employee outside the protected class or was otherwise
terminated because of a protected characteristic.” Gibson v. Verizon Servs. Org.,
Inc., 498 F. App’x 391, 395 (5th Cir. 2012). Here, Mr. Ausler has satisfied all
elements of his prima facie case.

48.Mr. Ausler as an African American man, has shown through text messages that
he was treated differently than similarly situated persons outside his protected
class. Further, in considering the fourth prong of the prima facie case of
discrimination, Mr. Ausler needed to show that an employee not in his protected
class engaged in conduct nearly identical to that which Mr. Ausler was
terminated, but not terminated. As mentioned herein and can be shown through
text messages and videos provided to the EEOC. McCarry v. Univ. of Miss. Med.
Ctr., 355 Fed. Appx. 853, 857 (5th Cir. 2009).

49.Mr. Ausier is able to show that that their were ASG employees that repeatedly
walked off job sites and exhibited numerous other ongoing performance issues
without termination.

50. Regarding payment and violations to the Equal Pay Act, Mr. Ausler was denied
proper wages as agreed upon hiring, his child support obligations were not being
paid and Mr. Ausler believes he can show that taxes were taken out of his
checks but not turned over to the government.

51.Mr. Ausler has provided direct evidence to support his conclusory allegations that
ASG’s actions were based on race, that he was required to perform harder jobs,
denied training, and incorrectly paid, and that is sufficient to sustain a claim. As
 

Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page10o0f15 PagelD 14

discussed above, Mr. Ausler was terminated by ASG for discriminatory reasons
and has established causation between his race and the employment action.
52.In short, Mr. Ausler has provided direct evidence to describe and support his
conclusory allegations that ASG provides non-African American workers “easier”
jobs, more training, or more pay. Although Mr. Ausler’s employer has stressed
that he was one of the highest paid, he was repeatedly told by Ryan Wallace and
multiple foreman that because of Mr. Ausler’s name “Antonio” they were under
the assumption he was “Mexican” when he was hired at $18.50 per hour at which
went down to $18.00 per hour after his first check.
53. Therefore, Mr. Ausler has established a prima facie case of race discrimination,
retaliation, wrongful discharge and violations to the Equal Pay Act, the
undisputed facts support Mr. Ausler’s race discrimination claim.
54.Mr. Ausler Asserts a Valid Claim for Retaliationbecause there was a causal link
between his purported opposition to alleged unlawful employment practices and
his termination. The evidence establishes that, just 1 day prior to Mr. Ausler
being wrongfully discharged, he had hired attorney “Nick Wagoner’ to ascertain
and file a lawsuit in regards to the issues mentioned herein.
55. Evidence of Pretext Winters, 132 S.W.3d at 574As discussed above, the
McDonnell Douglas burden-shifting framework applies to discrimination claims
under Title VII. Vargas, 630 F. App’xat 216;Under that framework, if a plaintiff
makes a prima facieshowing, the burden shifts to the employer to proffer a
legitimate rationale for the underlying employment action. Id. If the employer
makes this showing, the burden shifts back to the plaintiff. Id. The plaintiff bears
the ultimate burden of proving that the employer's articulated reasons are pretext
for the real, discriminatory and/or retaliatory purpose.
56.Mr. Ausler has satisfied his burden to show that ASG proffered reasons for his
termination are pretext for a discriminatory motive. To show pretext, a plaintiff
must prove that the reason proffered by the employer for termination is unworthy
of credence, or that the employer's decision was more likely motivated by
discriminatory or retaliatory reasons. Tex. Dep’t of Cmty. Affairs v. Burdine, 450
U.S. 248, 257 (1981). To do so, Mr. Ausler has proffer “substantial evidence.”
Johnson v. Manpower Prof! Servs., 442 F. App’x 977, 981 (5th Cir. 2011).
57.Mr. Ausler has shown substantial evidence that ASG’s actions were
discriminatory and/or retaliatory, establishing pretext. Accordingly, for this
independent reason as well, Mr. Ausler’s discrimination claim is successful as a
matter of law.
 

Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page11of15 PagelD 15

PRAYER FOR RELIEF

58.Mr. Ausler has suffered mentally, emotionally and financial burdens since he was
discriminated against and wrongfully terminated.

59.Mr. Ausler has lost weight,is now suffering from anxiety and depression, he has
lost his place of residence and has been forced to go from one relatives to
another in order to have a place to sleep.

60. Personal relationships with his kids and others has been affected by not being
able to fulfill needs, wants or promises made because of the benefits and amount
of money he would have earned, had it not been for his employers actions or
failures to act.

61.Mr. Ausier’s truck payment and other obligations have fallen behind and he never
had any issue with it being paid before he was discharged.

62.Mr. Ausler’s entire life has been turned upside down from how he has been
treated as an African American man, making from $1,200-1,800 a week to barely
getting a little over $100 dollars a week now, and not being able to find a job
paying nearly what he was making,

63.Mr. Ausier is emotionally, mentally, physically and financially in turmoil because
of the discriminatory actions taken by Ryan Wallace, ASG and DKS Installations
LLC

64.Mr. Ausler is requesting $20,000 for pain and suffering

65.Mr. Ausler can show lost pay damages at which he is requesting from this court,

66.Mr. Ausler lost his 401k, option for health and dental insurance for him and his
children, and new hire benefits, at which Mr. Ausler is requesting $65,000 for his
lost pay and lost benefits. ($18.00x70hrsx44wks=$55,440)

67.Mr. Ausler also prays for punitive damages in the amount of $200,000 to ensure
that the defendants understand the seriousness of their actions and to deter
them from making any further future acts of discrimination, retaliation, perjury,
fraud or attempts to impede in any way, any investigation, complaint or lawsuit
where the facts and evidence is not in their favor.

68. Mr. Ausler also hopes in having to pay punitive damages his employer would
understand the need for training and provide better working conditions and safety
measures to their African American employees.

 
Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page 12o0f15 PagelD 16

CONCLUSION

69.For the reasons described above, Mr. Ausler’s discrimination and retaliation
claims are proven as a matter of law.

70. Therefore, Mr. Ausler respectfully prays and request of this court that the
defendants are forced to pay as a matter of law and without any delay in the
amounts of

71.$20,000 for pain and suffering $65,000 for lost pay and lost benefits and
$200,000 for punitive damages

And plaintiff prays for any and all other relief that this court deems necessary and the
plaintiff is entitled by law.

10
 

 

Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page130f15 PagelD 17

VERIFICATION
State of Texas)
) SS.
County of Dallas)

r damages do affirm the facts &

I, Antonio Ausler, plaintiff in the attached form
i RRECT to the very

allegations within the attached com
best of my knowledge & belief.

  
 
 
 

Plaintiff, Pro se Antonio Ausler
4689 Mustang Parkway #4213
Carrollton, Texas 75010
deshawnausler@ yahoo.com
(501)428-9338

 

Sworn to & subscribed before me on thi

I day

  

 

 

Notary Public At Large —

State of Texas.

My Commission expires: CG " [ 7 Al

   
      

PERRI D PARTRIDGE
Notary Public

* STATE OF TEXAS

2 ~My Comm. Exp. 09-17-21

Notary ID # 1049343-2

  

11

 
Case 3:20-cv-03665-E-BN Document 3 Filed 12/17/20 Page14o0f15 PagelD 18

Certificate of Service (Sample Language)

On / 217 aed (the " comp aon t Err de me ge£, with the clerk of court

for the U.S. District Court, Northern District of Texas. | hereby certify that | have served the
document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules

of Civil Procedure 5 (b)(2).
ROC FomePA RES -00-cv-03665-ESs EQUAL EMPEAY MENT QRPORTUNDY CoMMssi6NDf 15 PagelD 19
DISMISSAL AND NOTICE OF RIGHTS

 

To: Antonio D. Ausler From: Little Rock Area Office
6 AUSLER RD 820 Louisiana
Plumerville, AR 72127 Suite 200

Little Rock, AR 72201

 

{J On behalf of person(s) aggrieved whose identity is -
CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No. EEOC Representative Telephone No.
Chris E. Stafford,
451-2020-01541 Investigator (501) 324-5812

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the Statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BOOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

et eo

Enclosures(s) William A. Cash, Jr., (Date Mailed)
Area Office Director

ce:

Kerry Wallace

Owner LARRY SIMMONS

DKS INSTALLATION SERVICES LLC GERMER PLLC

2541 South Interstate 35 2929 Allen Parkway, Ste 2900

Round Rock, TX 78664 Houston, TX 77009

 
